Case 3:21-cr-00413-BRM Document 53 Filed 05/19/21 Page 1 of 8 PageID: 70
                                                                   RECEIVED
                                                                        5/19/2021

                                                                   At: 8:30________.m
                                                                   WILLIAM T. WALSH
                                                                         CLERK




                                                    /21-413(BRM)
Case 3:21-cr-00413-BRM Document 53 Filed 05/19/21 Page 2 of 8 PageID: 71
Case 3:21-cr-00413-BRM Document 53 Filed 05/19/21 Page 3 of 8 PageID: 72
Case 3:21-cr-00413-BRM Document 53 Filed 05/19/21 Page 4 of 8 PageID: 73
  Case 3:21-cr-00413-BRM Document 53 Filed 05/19/21 Page 5 of 8 PageID: 74




No Other Promises

       This agreement constitutes the plea agreement between KADEEM
DOCKERY and this Office and supersedes any previous agreements between
them. No additional promises, agreements, or conditions have been made or
will be made unless set forth in writing and signed by the parties.

                                               Vcry truly yours,

                                               CRAIG CARPENITO
                                               Unitcd Statcs Attorney

                                           /s/ Michelle S. Gasparian

                                         By:   MICHELLE S.GASPARIAN
                                               ALEXANDER E.RAMEY

                                               Assistant United States Attorneys




         AN DAY

Trenton Branch Office




                                   ‑5‑
Case 3:21-cr-00413-BRM Document 53 Filed 05/19/21 Page 6 of 8 PageID: 75
Case 3:21-cr-00413-BRM Document 53 Filed 05/19/21 Page 7 of 8 PageID: 76
Case 3:21-cr-00413-BRM Document 53 Filed 05/19/21 Page 8 of 8 PageID: 77
